Citation Nr: 0621465	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for entitlement to 
Department of Veterans Affairs (VA) benefits.  





ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel







INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 decision of the VA 
Regional Office in Manila, the Republic of the Philippines 
(RO), which denied the appellant's application to reopen a 
claim to establish basic eligibility for entitlement to VA 
benefits.

When the case was previously before the Board, in October 
2005, it was remanded so that the RO could notify the 
claimant of the evidence needed to substantiate his claim, 
particularly that 38 C.F.R. § 3.203(a), provides that a 
claimant may show service by submitting certain documents 
"without verification from the appropriate service 
department."  Pursuant to the Board remand, a letter 
complying with the provisions of Veterans Claims Assistance 
Act of 2000 (herein "VCAA") was sent to the claimant, in 
November 2005, informing him that new and material evidence 
was needed to reopen his claim.  In March 2006, the claimant 
was sent a letter notifying him of the provisions of 38 
C.F.R. § 3.203(a) and what documents could be used to show 
qualifying service.  Because the action required by the 
October 2005 remand has been completed, the Board proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In June 1952, the United States service department 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
and the RO denied entitlement to VA benefits.  The claimant 
did not bring a timely appeal.

3.  In March 1996, the Board denied reopening the claim for 
basic eligibility for VA benefits because new and material 
evidence had not been submitted to reopen the claim.  The 
evidence of record at the time of the 1996 Board decision 
included a copy of a PA AGO Form 23, Affidavit for Philippine 
Army Personnel, a certification, dated in December 1996, from 
the General Headquarters, Armed Forces of the Philippines, 
showing service from December 1941 to June 1945, and a 
certification from the United States service department that 
the claimant had no recognized guerilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States, and May 1994 and January 1995 
reports from the service department that the evidence 
submitted was insufficient to warrant a change in the prior 
negative certification of June 1952.  

4.  Although the claimant was informed of the provisions of 
38 C.F.R. § 3.203, he has not submitted any documents listed 
in that regulation for verification of service.  

5.  Subsequent to the March 1996 Board decision, the claimant 
submitted additional copies of the PA AGO Form 23, Affidavit 
for Philippine Army Personnel, and a certification, dated in 
July 1999, which contains essentially the same information as 
the previous certification dated in December 1996.  The 
information received since the March 1996 Board decision is 
cumulative and redundant of the evidence of record at the 
time of that decision.  


CONCLUSION OF LAW

The March 1996 Board decision is final.  Evidence received 
since the Board's 1996 decision is not new and material and 
the appellant's claim of entitlement to VA benefits is not 
reopened. 38 U.S.C.A. §§ 101(2), 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.40, 3.41, 3.156, 3.203, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Review of the VCAA notice letters of November 2005, March 6, 
2006, and March 20, 2006, discloses that they complied with 
all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  The file, however, reflects a 
continuous flow of information to the claimant.  The VCAA 
letters and other correspondence, notified the claimant of 
the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Although these 
were post decisional documents, they gave the claimant 
several opportunities to respond before the RO last re-
adjudicated his claim.  Any deficits in the original notice 
were cured long before the case came to the Board and are no 
more than non-prejudicial error.  The claimant was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  Significantly, 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  

VA has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the claimant adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
Three attempts have been made to certify the claimant's 
service.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  See Wensch 
v. Principi, 15 Vet. App. 362 (2001) (citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim).  

Further, the claimant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

VCAA does not require the reopening of a claim which has been 
disallowed, except when new and material evidence is secured.  
38 U.S.C.A. § 5103A(f) (West 2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, at 483; see also Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, in November 2005, the claimant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for VA benefits, but he 
was not initially provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  That 
information was subsequently provided in March 2006.  Despite 
the inadequate notice provided to the claimant on these 
latter two elements, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for VA 
benefits, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Background

In June 1952, the service department certified that the 
claimant had no recognized guerilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  Later, in June 1952, the RO 
notified the claimant that there was no evidence of 
qualifying service and his claim for VA benefits was being 
disallowed.  He did not file a timely appeal.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

In 1993, the claimant attempted to reopen his claim.  He 
submitted a copy of a PA AGO Form 23, Affidavit for 
Philippine Army Personnel and a certification, dated in 
December 1996, from the General Headquarters, Armed Forces of 
the Philippines, showing service from December 1941 to June 
1945.  The United States service department was provided with 
that information and asked to verify the claimant's service.  
In May 1994 and again, in January 1995, the service 
department responded that the evidence submitted was 
insufficient to warrant a change in the prior negative 
certification of June 1952.  The RO denied the claim.  The 
claimant appealed.  In March 1996, the Board determined that 
new and material evidence had not been submitted and denied 
reopening the claim.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).  Here, too, the 
claim can be reopened and the former disposition reviewed if 
new and material evidence is received.  38 U.S.C.A. § 5108 
(West 2002).  

The current claim was received in February 2003.  For claims 
filed after August 29, 2001, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

In the current claim, the appellant has submitted a private 
physician's statement that he has post-traumatic arthritis of 
the right thigh.  This is not relevant to the issue at hand, 
establishing that the claimant had qualifying service, so it 
is not material.  

The claimant has also submitted a copy of the PA AGO Form 23, 
Affidavit for Philippine Army Personnel.  This was previously 
submitted for his 1993 claim and is not new.  

In March 2006, the RO notified the claimant of the provisions 
of 38 C.F.R. § 3.203.  This regulation authorizes VA to 
accept an original discharge certificate as proof of service, 
without verification from the service department.  It also 
prescribes when copies are acceptable.  

The claimant did not submit the original or a copy of his 
discharge certificate, as authorized by section 3.203.  
Rather, he submitted another copy of the PA AGO Form 23, 
Affidavit for Philippine Army Personnel, and a certification, 
dated in July 1999, from the General Headquarters, Armed 
Forces of the Philippines, that they have records showing 
service from December 1941 to June 1945.  

As noted above, the affidavit is not new, as it was 
previously considered by the Board in 1996.  The 
certification is essentially the same as the one dated 
December 1996 and it is not new.  

Conclusion

The United States service department previously reported that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The service 
department's findings are binding and conclusive upon VA.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Also, for the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the service department.  
VA may accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2005).  
	
The claimant was informed of the provisions of section 3.203 
and did not submit any of the documents listed in the 
regulation.  Rather, he submitted a copy of an affidavit 
which was already of record and a copy of a certification 
which was essentially the same as a previous certification.  
This evidence is not new and material and does not serve to 
reopen his claim.  Consequently, the claim for VA benefits 
must remain denied.  


ORDER

Since new and material evidence has not been received, the 
petition to reopen a claim to establish basic eligibility for 
entitlement to Department of Veterans Affairs (VA) benefits 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


